Citation Nr: 0416386	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an increased rating for 
carpal tunnel syndrome, postoperative, left wrist, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an increased rating for 
carpal tunnel syndrome, postoperative, right wrist, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an increased rating for 
cubital tunnel syndrome, postoperative, left elbow, currently 
evaluated as 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an increased rating for 
cubital tunnel syndrome, postoperative, right elbow, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to April 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in June 2003 and a 
substantive appeal was received in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears from preliminary review of the record that the 
appellant has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  In circumstances where the RO 
failed to notify the appellant of the VCAA, the Board had 
been sending letters to appellants, under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii), informing them of certain 
provisions of the VCAA.  However, this regulatory provision 
was invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It 
therefore appears that VCAA notice must be furnished by the 
RO and the case must be returned to the RO for such action 
before the Board may properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate her claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If 
necessary, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




